Gilbert, J.
This was a suit by the wife, living separately from her husband, for alimony and attorney’s fees. According to the evidence the defendant is a stout, able-bodied man about twenty-two years of age, and until recently an enlisted man in the United States Navy. The wife is employed in a hosiery-mill and earns about seven dollars a week, upon which she and her child, about a year or two years of age, are dependent for support. At the time of the trial the husband testified that he hadn’t any money or property and was unemployed, and that he had not sought employment except in San Franeiso. The court rendered a judgment awarding temporary alimony for the sup*367port of the wife and child, twenty dollars per month and forty dollars as attorney’s fees, payable at the rate of ten dollars per month. Held, that no abuse of discretion is shown, and this court will not interfere with the judgment as rendered.
No. 3591.
March 15, 1923.
Stafford B. Brooks and William E. & Gordon Mann, for plaintiff in error.
George G. Glenn and John 0. Mitchell, contra.

Judgment affirmed.


All of the Justices concur.